In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-733V
                                          (Not to be published)

*****************************
                            *
HEATHER CROSE,              *
                            *
                Petitioner, *                                             Filed: December 3, 2014
                            *
          v.                *                                             Decision; Attorneys’
                            *                                             Fees & Costs
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.

Traci Patton, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

        On September 25, 2013, Heather Crose filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 On July 17, 2014, the parties filed a stipulation
settling the case and detailing the amount to be awarded to Petitioner. I subsequently issued a
decision finding the parties’ stipulation to be reasonable and granting Petitioner an award as
outlined by the stipulation.



1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        On November 7, 2014, Petitioner filed a motion for attorneys’ fees and costs. In
compliance with General Order #9, Petitioner also submitted a statement outlining the cost borne
by Petitioner and by her counsel. Petitioner indicated that in this case attorneys’ fees are
$13,232.70, attorneys’ costs are $745.36, and Petitioner’s costs are $411.25. Accordingly,
Petitioner requested entry of a fees and cost award in the amount of $14,389.31. Respondent did
not formally respond to this motion, but has communicated to my chambers that she did not
object to Petitioner’s motion for attorneys’ fees and costs in this case.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award of $14,389.31 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel. In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
submitted motion.3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2